DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8/11/21 has been entered.  Claims 1, 3, 5- 7, 10- 11, 14- 17 and 19- 20 are amended.  Claims 21- 23 are added.   Claims 1- 23 are pending and being addressed by this Action.
Response to Arguments
The Office Acknowledges that applicant amended claim language in order to adopt most of the suggestions made by the examiner regarding claim objections.  Except for the ones listed below, the objections made in the Office Action filed 5/11/21 are withdrawn.
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Marmur does not disclose a plurality of stents distributed longitudinally along and fixed to the luminal graft component proximally and distally to the fenestration, and wherein at least one of the luminal graft component and at least a portion of the radially self-expanding stents define, separately or in combination, openings within the lumen and distributed about the fenestration as required by claims 1 and 17, the Office respectfully submits that the openings (O) as pointed out in Annotated Fig. 4c below and as noted as being present in the blown-up section in Fig. 3 are present at the same crown location of every stent that is 

    PNG
    media_image1.png
    553
    885
    media_image1.png
    Greyscale


Since those same openings (O) are distributed longitudinally and since, according to Figs. 4A, 4B showing restraining wires 60A- D, they are distributed circumferentially along the graft component, the openings are necessarily distributed about the fenestration (180, 182, 184) (See Fig. 9).
Figure 9 is pointed out because the partial restraint at 270 shows at least one opening (O) which is broadly interpreted as being distributed about the fenestration (180, 182, 184).

	In response to applicant’s argument that Marmur does not disclose a plurality of wires extending longitudinally through the lumen of the luminal graft component and at least one of the proximal end and the distal open end, at least one wire on each lateral side of the fenestration extending longitudinally through the at least one opening, whereby the stent graft is selectively constrained by the wires, the Office respectfully submits that Figure 9 is pointed out because the partial restraint at 270 shows at least one opening (O) which is broadly interpreted as being distributed on either lateral side of the fenestration (180, 182, 184), particularly given that Figs. 4A, 4B showing restraining wires 60A- D, circumferentially along the graft component.

    PNG
    media_image2.png
    712
    616
    media_image2.png
    Greyscale





Claim Objections
Claim 1 is objected to because of the following informalities:  line 15 – ‘the at least one opening’ should be amended to - - at least one opening - - because it appears to be the first introduction to at least one opening.  Appropriate correction is required.
Claim 2, line 1; claim 10, line 2; claim 15, line 8; claim 15, line 9 are objected to because of the following informalities:  ‘the stents’ should be amended to - - the plurality of stents - - in order to remain consistent with previous claim terminology.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  line 1- ‘the inside wall’ should be amended to - - the inside surface - -   in order to remain consistent with previous claim terminology.  Appropriate correction is required.
Claim 12, line 5 is objected to because of the following informalities:  ‘the wires’ should be amended to - - the plurality of wires - - in order to remain consistent with previous claim terminology.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 10, 15- 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marmur et al. (US Pub. No. 2016/0302950 A1).

    PNG
    media_image3.png
    519
    881
    media_image3.png
    Greyscale

Regarding claim 1, Marmur discloses a delivery system, comprising:
a)    a stent graft (140) (Figs. 3-4C, 6F- 7C, 13C- 13J) (P. [0403] - - stent-graft 140 is the same as stent-graft 40, described hereinabove, except that stent-graft 140 (including at least a covering element 144 thereof) is shaped so as to define one or more lateral fenestrations, such as three lateral fenestrations 180, 182, and 184) including
i)    a luminal graft component (144) (Figs. 7A- 7B) defining a fenestration (180, 182, 184) (Figs. 7A- 7C, 9, 13C- 13J) (P. [0403]) and having a proximal open end, a distal open end, an outside surface and an inside surface, the inside surface defining a lumen extending from the proximal open end to the distal open end, and
ii)    a plurality of stents (46) (Figs. 3- 4C, 6F) distributed longitudinally along and fixed to the luminal graft component proximally and distally to the 
b)    a plurality of wires (60A, 60B, 60C, 6D) (Figs. 2- 9, 13C- 13J) extending longitudinally through the lumen of the luminal graft component (144) and at least one of the proximal open end and the distal open end, at least one of the wires of the plurality of wires, (60A, 60B, 60C, 6D) on each lateral side of the fenestration (180, 182, 184) extending longitudinally through the at least one opening, whereby the stent graft (140) is radially constricted by the plurality of wires (60A, 60B, 60C, 6D) (Ps. [0362], [0366], [0404] - - restraining wire 60 prevents the full radial expansion of first and second longitudinal portions 70 and 170 of stent-graft 140, and, optionally, a longitudinal portion of the stent-graft between the first and second longitudinal portions).
Regarding claim 2, Marmur further discloses wherein the stents (46) are radially self-expanding and include struts that define proximal and distal apices (See Fig. 6F) (P. [0357]).
Regarding claim 3, Marmur further discloses wherein the openings (O) are each defined by the inside wall of the luminal graft component (144) and an apex of the at least a portion of the radially self-expanding stent (46) (See Annotated Fig. 4C, See Figs. 3, 9) (Ps. [0362], [0366], [0404]).
Regarding claim 4, Marmur further discloses wherein the openings (O) are distributed laterally to the fenestration (180, 182, 184) (See Fig. 9).
Regarding claim 5, Marmur further discloses wherein at least two of the plurality of openings (O) are on each lateral side of the fenestration (180, 182, 184) (See Fig. 9).
Regarding claim 6, Marmur further discloses wherein the at least two of the plurality of openings (O) on each lateral side of the fenestration (180, 182, 184) are arranged longitudinally along the luminal graft component (144) relative to each other (See Fig. 9).
Regarding claim 7, Marmur further discloses wherein the at least two of the plurality of openings (O) on each lateral side of the fenestration (180, 182, 184) include openings (O) defined by the luminal graft component (144) and the distal apex of the at least a portion of the radially expanding stents (46) immediately proximal to the fenestration (180, 182, 184), and by the luminal component (144) and the proximal apex of the at least a portion of the radially expanding stents (46) immediately distal to the fenestration (180, 182, 184) (See Fig. 9).
Regarding claim 8, Marmur further discloses wherein the fenestration (180, 182, 184) is nested between at least one of the struts of the immediately proximal stent (46) and the struts of the immediately distal stent (46) (See Figs. 7C, 9).
Regarding claim 9, Marmur further discloses wherein the fenestration is nested between the struts of the both immediately proximal stent and the immediately distal stent (See Figs. 7C, 9).
Regarding claim 10, Marmur further discloses wherein at least a portion of the opening (O) through which the plurality of wires (60A, 60B, 60C, 60D) extend are defined completely by the stents (46) (See Annotated Fig. 4C, See blow-up in Fig. 3).
Regarding claim 15, Marmur discloses a delivery system, comprising: 
a) a stent graft (140) (Figs. 3-4C, 6F- 7C, 13C- 13J) (P. [0403] - - stent-graft 140 is the same as stent-graft 40, described hereinabove, except that stent-graft 140 (including at least a covering element 144 thereof) is shaped so as to define one or more lateral fenestrations, such as three lateral fenestrations 180, 182, and 184),  including
i)    a luminal graft component (144) (Figs. 7A- 7B) defining a fenestration (180, 182, 184) (Figs. 7A- 7C, 9, 13C- 13J) (P. [0403]) and having a proximal open end, a distal open end, an outside surface and an inside surface, the inside surface defining a lumen extending from the proximal open end to the distal open end, and
ii)    a plurality of stents (46) (Figs. 3- 4C, 6F) distributed longitudinally along and fixed to the luminal graft component (144) proximally and distally to the fenestration (180, 182, 184), the stents (46) including struts that define proximal and distal apices (See Fig. 6F) (P. [0357])., and wherein the fenestration is radially between bare apices of the stents (See Figs. 7C, 9); and
b)    a plurality of wires (60A, 60B, 60C, 6D) (Figs. 2- 9, 13C- 13J) extending longitudinally through the lumen of the luminal graft component (144) and at least one of the proximal open end and the distal open end, at least one wire (60A, 60B, 60C, 6D) on each lateral side of the fenestration (180, 182, 184) extending between longitudinally 
Regarding claim 16, Marmur discloses a delivery system, comprising: 
a)  a handle (20) (Figs. 1, 14A- 14E);
b)  a guidewire catheter (36, 436) (Figs. 2- - 5, 6B- 9, 10C-10F, 12A- 12C, 13C- 13I) (Ps. [0361], [0430] - - polymer tube 36 and 436 being structurally the same and having bores, including a guidewire bore are interpreted as a guidewire catheters) extending distally from the handle (20) and having a distal end;
c) a nose cone (32) (Figs. 1- 3, 4C- 9, 10B- 10F, 11, 13B-13I) at the distal end of the guidewire catheter (36, 436) that defines an opening in concentric with the guidewire catheter (36, 436) (See Fig. 3);
d)  a stent graft (140) (Figs. 3-4C, 6F- 7C, 13C- 13J) (P. [0403] - - stent-graft 140 is the same as stent-graft 40, described hereinabove, except that stent-graft 140 (including at least a covering element 144 thereof) is shaped so as to define one or more lateral fenestrations, such as three lateral fenestrations 180, 182, and 184) having
i)    a proximal open end near the nose cone (32),
ii)    a distal open end,

iv)    a plurality of radial stents (46) (Figs. 3- 4C, 6F)  distributed longitudinally along the wall (144), wherein at least one of the wall (144) and the radial stents (46) define, separately or in combination, openings (O) (See Annotated Fig. 4c, See blow-up in Fig. 3) (P. [0366] - - portion 62 of restraining wire 60 physically engages longitudinal portion 70 by passing through (e.g., being threaded through) one or more elements of longitudinal portion 70) within the lumen and distributed about the fenestration (180, 182, 184) (See Fig. 9); and
e)    a plurality of wires (60A, 60B, 60C, 6D) (Figs. 2- 9, 13C- 13J) extending distally from the handle (20) (See Fig. 14D) and longitudinally through the lumen and at least one of the proximal open end and the distal open end, at least one wire (60A, 60B, 60C, 6D) being on either lateral side of the fenestration (180, 182, 184), the plurality of wires (60A, 60B, 60C, 6D) extending through the openings (O) defined by at least a portion of the radial stents (46) and the wall (144), whereby the stent graft (140) is radially constricted (See Fig. 7A) (Ps. [0362], [0366], [0404]) until the plurality of wires (60A, 60B, 60C, 6D) are retracted from the openings (O) (See Fig. 7C) (Ps. [0405]- [0406]).
Regarding claim 17, Marmur discloses a method for delivering a fenestrated stent graft to an aneurysm site of a patient, wherein the aneurysm site spans a portion of an artery that includes an arterial branch, comprising the steps of:

i)    a stent graft (140) (Figs. 3-4C, 6F- 7C, 13C- 13J) (P. [0403] - - stent-graft 140 is the same as stent-graft 40, described hereinabove, except that stent-graft 140 (including at least a covering element 144 thereof) is shaped so as to define one or more lateral fenestrations, such as three lateral fenestrations 180, 182, and 184) having
1)    a luminal graft component (144) (Figs. 7A- 7B) defining a fenestration (180, 182, 184) (Figs. 7A- 7C, 9, 13C- 13J) (P. [0403]) and having a proximal open end, a distal open end, an outside surface and an inside surface, the inside surface defining a lumen extending from the proximal open end to the distal open end, and
2)    a plurality of stents (46) (Figs. 3- 4C, 6F) distributed longitudinally along and fixed to the luminal graft component proximally and distally to the fenestration (180, 182, 184), and wherein at least one of the luminal graft component (144) and at least a portion of the radially self-expanding stents (46) define, separately or in combination, openings (O) (See Annotated Fig. 4c, See blow-up in Fig. 3) (P. [0366] - - portion 62 of restraining wire 60 physically engages longitudinal portion 70 by passing through (e.g., being threaded through) one or more elements of longitudinal portion 70) within the lumen and distributed about the fenestration (180, 182, 184) (See Fig. 9); and

b)    aligning the fenestration of the stent graft (180, 182, 184) with the proximal end of the arterial branch (312A, 312B) (Figs. 13A- 13B) (Ps. [0442], [0448] - - align the fenestrations with the ostia of the branching arteries as shown in Fig. 13G);
c)    retracting the wires (60A, 60B, 60C, 6D) to release the constricted portion of the stent graft (140) spanning the fenestration (180, 182, 184), whereby the fenestration (180, 182, 184) is proximate to the proximal end of the arterial branch (312A, 312B), thereby delivering the fenestrated stent graft (140) to the aneurysm site of the patient (310) (See Fig. 13H) (P. [0450]).
Regarding claim 18, Marmur further discloses further including the step of delivering a branch prosthesis (690A, 690B, 690C) (Figs. 13I- 13J) through the lumen and then through the fenestration (180, 182, 184), thereby bridging the 
Regarding claim 20, Marmur further discloses wherein the branch prosthesis (690A, 690B, 690C) is delivered after retracting the plurality of wires (60A, 60B, 60C, 6D) from the openings (O) (See Fig. 13I) (P. [0451]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12- 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmur et al. (US Pub. No. 2016/0302950 A1) in view of Rao et al. (US Pub. No. 2015/0335452 A1).
Regarding claim 12, Marmur discloses the system of claim 2, Marmur further including:
a)    a guidewire catheter (36, 436) (Figs. 2- - 5, 6B- 9, 10C-10F, 12A- 12C, 13C- 13I) (Ps. [0361], [0430] - - polymer tube 36 and 436 being structurally the same and having bores, including a guidewire bore are interpreted as a guidewire catheters) having a proximal end and a distal end, and extending through the lumen;
b)    a nose cone (32) (Figs. 1- 3, 4C- 9, 10B- 10F, 11, 13B-13I) fixed to the distal end of the guidewire catheter (36, 436) (P. [0355] - - since delivery shaft 30 comprises 
d)    an introducer sheath (34) (Figs. 1- 9, 10B- 10F, 12A- 12C, 13B- 13D) having a proximal end and a distal end, the introducer sheath (34) at least partially radially constraining the stent graft (140) (P. [0354]).
 (claim 12) Even though Marmur appears to disclose a proximal and distal handle movable relative to each other in Fig. 1, Marmur is silent as to the mechanism for removing the introducer sheath from the stent graft.
However, Rao teaches a stent delivery system having a mechanism for removing the introducer sheath from the stent including
(claim 12) a proximal handle (32) (Figs. 1- 4A) fixed to the proximal end (13) (Figs. 1A, 4A) of the guidewire catheter (14) (Figs. 1-1A, 3- 4A) (P. [0047]);
d)    an introducer sheath (12) (Figs. 1- 1A, 3- 4A) having a proximal end (11) (Figs. 1A, 4A) and a distal end (16) (Figs. 1A, 4A), the introducer sheath (12) at least partially radially constraining the stent (20) (Figs. 1- 1A, 3); and
e)    a distal handle (34) (Figs. 1- 4A) fixed to the proximal end of the introducer sheath (11) (P. [0047]), whereby the distal handle (34) and the proximal handle (32) are 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the handle associated with Marmur having apparent proximal and distal handles movable relative to each other to include actual proximal and distal handles movable relative to each other taught by Rao because it allows the user to grasp one of the handles and move the other relative to it (Rao - - P. [0047]; it is noted that this is not a whole scale incorporation of the Rao device, but used for the simple and well-known teaching of handles movable relative to each other).  The motivation for the modification would have been to provide the mechanism for removing the introducer sheath from the stent graft associated with Marmur involving movement of handles (Rao - - Ps. [0052]- [0053]).  
Regarding claim 13, Marmur in view of Rao discloses the system of claim 12, Marmur further disclosing wherein at least a portion of the proximal apices of the most proximal stent of the stent graft (46) are bare (See Figs. 3, blow-up in Fig. 3, Fig. 4C), and further including apex capture assembly (50, 450) (Figs. 2- 5, 11- 12C) at the nose cone (32) that releasably captures at least a portion of the bare proximal apices of the most proximal stent (46) (P. [0365] - - restraining wire 60, which terminates at a free distal end 74 thereof that may extend into an interior of distal tip 32, is not fixed to delivery shaft 30, and is free to be proximally withdrawn from first enclosed longitudinal segment 52, and thus to free longitudinal portion 70 of stent-graft 40; longitudinal segment 52 may also extend into an interior of distal tip 32).

Allowable Subject Matter
Claims 11, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein at least a portion of the openings through which the wires extend are defined by ligature loops of the luminal graft component within the lumen.  Even though ligature loops of the luminal graft component within the lumen is known in the prior art as evidenced by Hartley (US Pub. No. 2004/0073289 A1) and Shalev et al. (US Pub. No. 2015/0202065 A1), the closest cited prior art reference, Marmur does not teach or suggest a reason to modify its device to include ligature loops of the luminal graft component within the lumen.
Regarding claim 14, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the apex capture assembly includes:
a)    a distal capture component at the nose cone;
b)    a proximal capture component defining tines that are mateable with the distal capture component to define a capture opening that releasably captures the proximal apices of the most proximal stent; and
c)    an apex capture catheter having a proximal end and a distal end, the proximal capture component being fixed to the distal end of the apex capture catheter, the proximal end being releasably fixed to the proximal end of the guidewire 
Even though the type of apex capture assembly is known in the prior art as evidenced by Peterson et al. (US Pub. No. 2011/0257720 A1) and Bruszewski et al. (US Pub. No. 2012/0271401 A1), the closest cited prior art reference, Marmur does not teach or suggest a reason to modify its device to include the claimed type of apex capture assembly.
Regarding claim 19, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the branch prosthesis is delivered before retracting the wires from the openings.  The closest cited prior art reference, Marmur discloses wherein the branch prosthesis (690A, 690B, 690C) is delivered after retracting the wires (60A, 60B, 60C, 6D) from the openings (O) (See Fig. 13I) (P. [0451]) because the wires (60A, 60B, 60C, 6D) are kept within openings (O) in order to best align the fenestrations with the ostia of the branching arteries (P. [0447]) before delivering the branch prosthesis, and Marmur does not teach or suggest modifying the method in order to deliver the branch prosthesis before retracting the wires from the openings.
Reasons for Allowance
Claims 21- 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771